DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                   20TH AVE INVESTMENTS LLC,
                            Appellant,

                                   v.

  WELLS FARGO BANK, NATIONAL ASSOCIATION as trustee for
    STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,
GREENPOINT MORTGAGE FUNDING TRUST 2006-AR2, MORTGAGE
      PASS-THROUGH CERTIFICATES, SERIES 2006-AR2,
                       Appellee.

                             No. 4D19-262

                         [December 31, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Judge; L.T. Case No. 2015 CA013095.

  Rachel M. Coe, Esq. of Polaris Legal Group, Pompano Beach, for
appellant.

   Joseph J. Huss, Esq. and Lynette Ebeoglu McGuiness, Esq. of
Krinzman Huss Lubetsky Feldman & Hotte, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, CONNER and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.